DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 09/20/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the information provided by the Non Patent Literature references cannot be understood on its face (i.e. drawings) without an accompanying English translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. Regarding Sheridan et al. (US 20150377142, hereinafter: “Sheridan”), the Applicant’s position is that “Sheridan ‘142 fails to teach a one-way clutch positioned between and contacting the second spool and the turbine frame, as required by amended claim 7 and 19” (page 10 of the Applicant’s Remarks filed on 06/14/2021). The Examiner has fully considered the Applicant’s position; however, respectfully disagrees. The current presentation of the claim does not require that the one-way clutch is immediately adjacent to the turbine frame such that the one-way clutch is directly contacting the turbine frame. Thus, it can be seen that Sheridan discloses the one-way clutch (16) is indirectly contacting the turbine frame (66) via the bearing (74 and strut 70) (Fig. 2). 
Regarding the Applicant’s position is that “Sheridan '142 discloses a bearing 74 disposed between the transition duct 66 and the clutch 16, such that the low pressure shaft 22 is freely rotatable with respect to the transition duct 66. Therefore, the transition duct 66 cannot prevent the low pressure shaft 22 from rotating in a direction opposite the first direction, as required by amended claims 7 and 19” page 10 of the Applicant’s Remarks filed on 06/14/2021). It appears the Applicant’s position and the Applicant’s current presentation of the claim is on the basis that the turbine frame is the component 
The Applicant’s Original Specification discloses the one-way clutch maybe a sprag clutch ([0034] of the Applicant’s Original Specification). Sheridan teaches that the clutch 16 maybe be a sprag clutch ([0022] of Sheridan). Sheridan also teaches the electric machine of Sheridan (12) is connected to the spool 22 (29A) and spool (22, 29A) is connected to spool (29B) via clutch (16) ([0016]). Sheridan further teaches the clutch (16) is designed to prevent the spool (78b, 29A) from rotating in counter clockwise direction ([0028] Sheridan) such that the spools (22,29A, 78B, 29B) rotate together in the same direction with the electric machine. Thus, Sheridan teaches the purpose of the clutch is to ensure the spools (22,29A, 78B, 29B) rotate together in the .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 7 and 19, the claim verbiage “a one-way clutch positioned between and contacting the second spool and the turbine frame such that the turbine frame prevents the second spool from rotating in a direction opposite the first direction” is not disclosed in the Applicant’s Original Disclosure and is considered to be new 

	Claim 8 is rejected as being dependent on Claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Regarding Claims 7 and 19, the claim verbiage “a one-way clutch positioned between and contacting the second spool and the turbine frame such that the turbine frame prevents the second spool from rotating in a direction opposite the first direction” 
Claim 8 is rejected as being dependent on Claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8302405; hereinafter: “Price”) in view of Kern et al. (US 20080138195, hereinafter: “Kern ‘195”) in further view of Kern et al. (US 20080143115, hereinafter: “Kern ‘115”). 

In reference to Claim 1
Price discloses:
A gas turbine engine defining a radial direction and an axial direction (axial direction along the centerline and rotational axis R; Fig. 1), the gas turbine engine comprising: a compressor section (42a,b,c) comprising a first compressor (42c HP compressor) and a second compressor (42a LP compressor); a turbine section (44a,b,c) comprising a first turbine (44c HP turbine) and a second turbine (44a LP turbine), the compressor section and the turbine section together defining at least in part a core air flowpath (flow path P); a first spool (40c HP spool, 47) rotatable with the first turbine (44c) and the first compressor (42c); a second spool (40a, 24) rotatable with the second turbine (44a) and the second compressor (42a) (Col. 3, ll. 22-37; Fig. 1).
Price discloses an electric machine (22, 25) comprises a rotor (23) which is rotated by the rotor shaft 24 that is positioned at least partially inward of the core air 
Price is silent on a gear assembly mechanically coupling the first spool and second spool to the electric machine for driving the electric machine.
Price is silent on the rotor of the electric machine is positioned at least partially inward of the core air flowpath along the radial direction.

Kern ‘195 teaches:
A gas turbine engine comprising an epicyclic gear system (50) mechanically coupling the first spool (54 HP shaft, [0052]) and second spool (52) to the electric machine (58 generator) for driving the electric machine (58) [0031] (Fig. 2-3).
Based on the teaching of Price and Kern ‘195, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Price by including the epicyclic gear system as taught by Kern ‘195 for the purpose of driving the electric machine through the first and second spool. 

Based on the teaching of Price and Kern ‘115, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Price by position the electric machine (i.e. the generator and the rotor within the generator) inward of the core air flowpath along the radial direction as taught by Kern ‘115 for the purpose of retaining a serial, axial flow relationship with the low-pressure turbine and low-pressure turbine spool [0039, Price ‘115].

In reference to Claim 15
Price discloses:
A gas turbine engine defining a radial direction, the gas turbine engine comprising: a turbine section (44a,b,c) comprising a first turbine (44c HP turbine) and a 
Price discloses an electric machine (22, 25) comprises a rotor (23) which is rotated by the rotor shaft 24 that is positioned at least partially inward of the core air flowpath along the radial direction. In addition, Price discloses that the gas turbine engine (26, 30) as presented in Figure 1 is a schematic drawing and it is “described generally; however, details regarding standard gas turbine engines will not be presented given that the theory of operation and general parameters of such engines are well-known to those of ordinary skill in the art” (Col. 3, ll. 6-11). Furthermore, Price discloses “The representation of engine 30 is not intended to be limiting and changes in the basic engine configuration, number of stages and additional equipment is contemplated herein,” (Col. 3, ll. 4-6). 

Price is silent on an epicyclic gear assembly coupled to the first spool, the second spool, and the electric machine such that both the first spool and second spool are configured for driving the electric machine.
Price is silent on the rotor of the electric machine is positioned at least partially inward of the core air flowpath along the radial direction.


A gas turbine engine comprising an epicyclic gear system mechanically coupling the first spool (54) and second spool (52) to the electric machine (58) for driving the electric machine (58) [0031] (Fig. 2-3).
Based on the teaching of Price and Kern ‘195, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Price by including the epicyclic gear system as taught by Kern ‘195 for the purpose of driving the electric machine through the first and second spool. 

Kern ‘115 teaches a gas turbine engine (10) comprising an electric machine (generator 20) which is located aft of the low pressure turbine (46). In addition, Kern ‘115 teaches the electric machine (20) is positioned at least partially inward of the core air flowpath along the radial direction (“The airflow passes through the core engine 40 and is exhausted through a core engine nozzle (not shown). The inside out generator 20 is in a serial, axial flow relationship with the low-pressure turbine spool 46. The aft power turbine 45 is located aft of the low-pressure turbine 46 and is mechanically coupled to the governor 43, and inside out generator 20” [0039]. Furthermore, Kern ‘115 teaches “the generator may be located either inside or outside of the main engine 40” [0043]; thus, the generator and the components within the generator (i.e. rotor of the generator) would be positioned inward of the core air flowpath along the radial direction (Fig. 1-3).
Based on the teaching of Price and Kern ‘115, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Price by position the electric machine (i.e. the generator and 
In reference to Claim 2
Price as modified by Kern ‘195 and Kern ‘115 discloses:
The gas turbine engine of claim 1. In addition, Kern ‘195 teaches the gear assembly is an epicyclic gear assembly [0031] (Fig. 2-3).
In reference to Claim 10
Price as modified by Kern ‘195 and Kern ‘115 discloses:
The gas turbine engine of claim 1. In addition, Price as modified by Kern ‘195 and Kern ‘115 discloses the first spool (40c HP spool, 47 of Price; 54 HP shaft of Kern ‘195) is a high pressure spool, and wherein the second spool (40a, 24 of Price; 52 of Kern) is a low pressure spool (Col. 3, ll. 22-37; Fig. 1).
In reference to Claim 11
Price as modified by Kern ‘195 and Kern ‘115 discloses:
The gas turbine engine of claim 1. In addition, Price discloses the electric machine (22, 25) is mounted at least partially within or aft of the turbine section (44a,b,c) along the axial direction (Col. 2, ll. 35-49; Col. 3, ll. 22-37; Fig. 1).

In reference to Claim 12
Price as modified by Kern ‘195 and Kern ‘115 discloses:

In reference to Claim 13
Price as modified by Kern ‘195 and Kern ‘115 discloses:
The gas turbine engine of claim 1. In addition, Price discloses the electric machine (22, 25) is mounted coaxially with the first spool (40c HP spool, 47) and coaxially with the second spool (40a, 24) (Col. 3, ll. 22-37; Fig. 1).

Claims 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8302405; hereinafter: “Price”) in view of Kern et al. (US 20080138195, hereinafter: Kern ‘195”) in further view of Kern et al. (US 20080143115, hereinafter: “Kern ‘115”) as applied to claim 1 above, and further in view of Sheridan et al. (US 20150377142; hereinafter: “Sheridan ‘142”).
In reference to Claim 6
Price as modified by Kern ‘195 and Kern ‘115 discloses:
The gas turbine engine of claim 1. Price disclose a compressor section (42a, b, c), a turbine section (44a, b, c), the first spool (40c HP spool, 47) and the second spool (40a, 24) (Col. 3, ll. 22-37; Fig. 1).
Price as modified by Kern ‘195 and Kern ‘115 is silent on a turbine frame, wherein the second spool is supported at least partially by the turbine frame through a bearing.
Sheridan ‘142 teaches:


Based on the teaching of Price and Sheridan ‘142, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Price by including a turbine frame to support the second spool via a bearing as taught by Sheridan ‘142 for the purpose of providing support structures to the second spool [0018, Sheridan ‘142].

In reference to Claim 7
Examiner’s Note: Please see 112b rejection of Claim 7 above for Examiner’s interpretation of the one-way clutch which prevents the second spool from rotating in a direction opposite the first direction.

Price as modified by Kern ‘195 and Kern ‘115 and Sheridan ‘142 discloses:
The gas turbine engine of claim 6. In addition, Price as modified by Kern ‘195 and in further view of Kern ‘115 and Sheridan discloses the second spool is configured for rotating in a first direction when operating. In addition, Sheridan teaches a one-way clutch (16) positioned between and contacting the second spool (22) and the turbine frame (66) for preventing the second spool from rotating in a direction opposite the first direction [0021, Sheridan ‘142] (Fig. 2).

In reference to Claim 8
Price as modified by Kern ‘195 and ‘115 and Sheridan ‘142 discloses:
The gas turbine engine of claim 7. In addition, Sheridan ‘142 teaches the one-way clutch (16) is a sprag clutch [0022; Sheridan ‘142].
In reference to Claim 19
Examiner’s Note: Please see 112b rejection of Claim 7 above for Examiner’s interpretation of the one-way clutch which prevents the second spool from rotating in a direction opposite the first direction.

Price as modified by Kern ‘195 and Kern ‘115 discloses:
The gas turbine engine of claim 1. Price disclose a compressor section (42a,b, c), a turbine section (44a,b,c), the first spool (40c HP spool, 47) and the second spool (40a, 24) and the second spool is configured for rotating in a first direction when operating (Col. 3, ll. 22-37; Fig. 1).
Price as modified by Kern ‘195 and Kern ‘115  is silent on a turbine frame; and a one-way clutch positioned between the second spool and the turbine frame for preventing the second spool from rotating in a direction opposite the first direction.
Sheridan ‘142 teaches:

Based on the teaching of Price and Sheridan ‘142, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Price by including a turbine frame to support the second spool via a bearing and a clutch as taught by Sheridan ‘142 for the purpose of providing support structures to the second spool and preventing the second spool from rotating in the opposite direction [0018, 0021, Sheridan ‘142].

Claims 3, 5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8302405; hereinafter: “Price”) in view of Kern et al. (US 20080138195, hereinafter: Kern ‘195”) in further view of Kern et al. (US 20080143115, hereinafter: “Kern ‘115”) as applied to claim 1 above, and further in view of Spierling et al. (US 20170126159; hereinafter: “Spierling”).
In reference to Claims 3 and 16
Price as modified by Kern ‘195 and Kern ‘115 discloses:

The gas turbine engine of claim 2 and 15. In addition, Price as modified by Kern discloses the epicyclic gear assembly is a planetary gear assembly comprising a ring 
Kern ‘195 is silent on one or more planet gears attached to the second spool, and a sun gear attached to the electric machine.
Spierling teaches:
A gas turbine engine (12) comprising an electric generator (22) which is attached to the sun gear (30) via shaft 26, and a spool (20) attached to a plurality of planet gears (32) [0032]. 
Based on the teaching of Kern ‘195 and Spierling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gear system of Price as modified by Kern ‘195 by attaching the sun gear to the electric machine and a plurality of planet gears to the second spool as taught by Spierling for the purpose of utilizing a well-known gear to shaft configuration. 

Note: The currently presented claim verbiage is considered to be broad since the claims do not disclose how the gears are attached to the claimed components or if they are directly attached to each other. Therefore, in the gas turbine engine system, the components are attached to each other either directly or indirectly.

In reference to Claims 5 and 18
Price as modified by Kern ‘195 and Kern ‘115 in further view of Spierling discloses:
.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8302405; hereinafter: “Price”) in view of Kern et al. (US 20080138195, hereinafter: Kern ‘195”) in further view of Kern et al. (US 20080143115, hereinafter: “Kern ‘115”) as applied to claim 1 above, and further in view of Sheridan et al. (US 20100105516; hereinafter: “Sheridan ‘516”) as evidenced by Niergarth et al. (US 20170292523, hereinafter: “Niergarth”).

In reference to Claims 9 and 20
Price as modified by Kern ‘195 and Kern ‘115 discloses:
The gas turbine engine of claims 1 and 15. Price as modified by Kern discloses an epicyclic gear system mechanically coupling the first spool (52 HP shaft, [0031], Kern) and second spool (54 Kern) to the electric machine (58) for driving the electric machine (58) [0031] (Fig. 3). Kern also teaches “The gear set 50 employs a train of gears that operate with a fixed speed relationship based on their relative sizing, and the sizing of the HP and LP gears is different in order to achieve the desired speed ratio,” [0031].



Sheridan ‘516 teaches a gas turbine engine comprising an epicyclic gear system wherein the gear reduction ratio is about 3:1 or less [0013, Sheridan]. The correlation between the gear reduction ratio and a turn-down ratio (i.e. rational speed) is evidenced by Niergarth. Niergarth teaches that gear ratio is referred to a ratio between two components [0043, Niergarth]. 

Based on the teaching of Sheridan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gear system of Price as modified by Kern ‘195 and Kern ‘115 by utilizing the gear ratio range as taught by Sheridan ‘516 for the purpose utilizing a desired speed and gear ratio. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745